Citation Nr: 0106276	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for generalized 
arthralgia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to July 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

Service connection was established for generalized arthralgia 
with possible early rheumatoid arthritis pursuant to a 
September 1966 rating. 

The Board observes that recent evidence demonstrates the 
presence of other joint pathology, e.g. adhesive capsulitis 
of the left shoulder, sunacromial impingement and rotator 
cuff tendonitis (January 1998), osteoarthritis right knee 
(1966), cocydynia (1998), etc., which are attributable to 
known causes.  It is not entirely clear from an adjudicative 
standpoint that the subsequently identified pathology is 
distinguishable from the service connected disability.  The 
VA examinations in August 1996 and 1998 must be reviewed and 
the veteran's history, with any additional development, must 
be taken into account.

According to a July 1998 radiological examination at the 
Charleston Naval Hospital uptake was noted over the bilateral 
shoulders, sternal clavicular joints, bilateral knees and mid 
left foot consistent with degenerative changes.  Diagnosis 
was multifocal degenerative changes.  January 1998 X-rays 
showed degenerative changes of the lumbar spine.  The veteran 
was afforded a VA joints examination in November 1998 that 
essentially returned a normal examination.  It also reported 
a summary of X-ray findings without mention of any 
degenerative changes and concluded, based on laboratory 
tests, that the veteran did not have rheumatoid arthritis.  

The veteran supplied a letter dated in March 1999 from Dr. 
D.A.R. of the Department of Family Practice of the 
Charleston, AFB, which essentially reported that the 
veteran's various complaints were "consistent with" various 
diagnoses.  This correspondence is in apparent conflict with 
the November 1998 examination report.

The Board is of the opinion that the veteran should be 
afforded another examination for clarification as to what 
pathology/symptomatology, if any, is associated with the 
service-connected disability.  The physician's opinion must 
be made a part of the record.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain copies of 
laboratory test results and X-ray reports 
pertinent to the November 1998 joints 
examination and associate same with the 
claims file.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected 
disability from 1966 to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.   

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine 
whether the veteran has any current joint 
disability that is attributable to the 
service connected disability identified 
as general arthralgia.  

The veteran's history should be related 
and all pertinent symptomatology and 
objective clinical findings should be 
reported in detail, to include limitation 
of motion, functional loss due to flare-
ups, fatigability, incoordination, pain 
on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner is requested to provide the 
correct diagnosis (es) of all joint 
pathology present .  The examiner must 
review the record dating from service and 
should note the post service examinations 
starting in August 1966 as well as the 
veteran's history and any records 
developed by the RO pursuant to this 
remand.  The examiner should identify and 
offer an opinion whether the veteran has 
any joint pathology that is at least as 
likely as not due to or a part of the 
service connected impairment identified 
in 1996 as general arthralgia.  

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include whether the veteran 
has any additional current joint 
pathology associated with the service 
connected general arthralgia.  

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until notified.  The appellant 
has the right to submit additional evidence and 

argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




